 


109 HR 2181 IH: Puerto Rico Inclusion Act of 2005
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2181 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Fortuño introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the manufacturing deduction provided by the American Jobs Creation Act of 2004 with respect to income attributable to domestic production activities in Puerto Rico. 
 
 
1.Short title This Act may be cited as the Puerto Rico Inclusion Act of 2005. 
2.Deduction allowable with respect to income attributable to domestic production activities in Puerto Rico
(a)In generalSubsection (d) of section 199 of the Internal Revenue Code of 1986 (relating to definitions and special rules) is amended by redesignating paragraph (7) as paragraph (8) and by inserting after paragraph (6) the following new paragraph: 
 
(7)United States definedFor purposes of this section, the term United States includes the Commonwealth of Puerto Rico..
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 102 of the American Jobs Creation Act of 2004. 
 
